DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment
2.	The preliminary amendment filed on 9/9/2021 has been reviewed and entered, and is examined below. 
Claim objections
3.	Claims 4 and 14 are objected to because of improper punctuation at the end of the claim. A period should be used instead of a semicolon. 
Allowable Subject Matter
4.	Claim 1-21 are allowed over cited references.
5.	The following is an examiner’s statement of reasons for allowance:  Claim 1 recites the limitation based at least on the first two-dimensional body contour, the second two-dimensional body contour, the user data, the clothing deformation data, and deformations of an unclothed human body that factors a shape variation component, a viewpoint change, and a pose variation which is not disclosed by any of the cited references.  Claim 12 discloses based at least on the first two-dimensional body contour, the second two-dimensional body contour, the user data, the clothing deformation data, and deformations of an unclothed human body that factors a shape variation component, a viewpoint change, and a pose variation which is same as the limitation of claim 1 and claim 12 is allowed over cited references as well.  Therefore, claims 1-21 are allowed over cited references.
6.	The closest cited reference, Kung et al. (US Patent Application Publication No. 2003/0011590 A1), discloses fitting clothing over a 3D virtual mannequin but fails to disclose the above limitation.  Another cited reference, Fokke Marten de Jong (US Patent Application Publication No. 2013/0108121 A1) disclose using 2 images of a person to generate a 3D model but the 2 images are not of a first and second contour image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/FRANK S CHEN/Primary Examiner, Art Unit 2611